MR. JUSTICE MORRISON,
dissenting:
I respectfully dissent.
The State here seeks to have the courts declare an electronic simulation of keno to be a slot machine and thus impose the sanctions found in sections 23-5-121 and 23-5-122. The latter two sections authorize seizure and confiscation of slot machines. These sanctions would authorize confiscation of keno machines if in fact they are slot machines being op*158erated in violation of section 23-5-104, MCA.
In Treasure State Games v. State of Montana (1976), 170 Mont. 189, 551 P.2d 1008, this Court held that keno machines were electronic simulations of keno or bingo games and as such were legal. We did not determine whether cash payoffs could be made. However, keno is legal under the Bingo and Raffles Act, section 25-5-401, et seq., MCA, wherein cash prizes are not authorized.
The issue becomes whether payment of cash prizes removes keno machines from the auspices of the Bingo and Raffles Act and converts an otherwise lawful keno machine to a slot machine.
Business people have relied in good faith upon our decision in Treasure State and invested in keno machines believing that the electronic simulation of keno was authorized. Without ever previously ruling that cash payoffs were illegal, we now surprise these good faith investors with a ruling which allows confiscation of their investments.
I would affirm the District Court ruling that the State cannot prosecute violation of the Bingo and Raffles Act by permitting confiscation of these machines as slot machines.